Citation Nr: 0305561	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  99-10 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date prior to November 3, 2000 
for the grant of service connection for residuals of a left 
elbow fracture.  

(The issue of entitlement to a rating in excess of 20 percent 
for postoperative left ulnar neuropathy will be the subject 
of a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
July 1973.  

A March 1999 rating decision from the Buffalo, New York, 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied entitlement to service connection for malunion of the 
left ulna, and the veteran's representative filed a timely 
notice of disagreement in June 1999.  In September 2000, the 
veteran provided notice that he had moved to the jurisdiction 
of the Chicago, Illinois VARO.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision from the Chicago, 
Illinois VARO that granted service connection and an initial 
10 percent rating for residuals of a left elbow fracture from 
November 3, 2000.  The veteran's March 2001 statement 
expressed disagreement with the effective date for the grant 
of service connection for residuals of the left elbow 
fracture and provided notice that he had returned to the 
jurisdiction of the Buffalo, New York, VARO.  The Buffalo, 
New York, VARO issued a statement of the case in February 
2002, and the veteran filed a timely substantive appeal in 
February 2002.  

The Board is undertaking additional development on the issue 
of entitlement to a rating in excess of 20 percent for 
postoperative left ulnar neuropathy.  See 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  See 38 C.F.R. § 20.903.  After reviewing the veteran's 
response to the notice, the Board will prepare a separate 
decision addressing this issue.  




FINDINGS OF FACT

1.  The first claim of entitlement to service connection for 
residuals of a left elbow fracture was filed with the RO on 
July 8, 1998.  

2.  Entitlement to service connection for residuals of a left 
elbow fracture arose in service in October 1969.  


CONCLUSION OF LAW

The criteria for an effective date of July 8, 1998 for the 
grant of service connection for residuals of a left elbow 
fracture are met.  38 U.S.C.A. §§ 1110, 1153, 5107, 5110 
(West  2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.303, 
3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The VA has fulfilled its duty to assist and inform the 
veteran in the development of the claim in compliance with 
The Veterans Claims Assistance Act of 2000.  The VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claims for 
a benefit under a law administered by the VA.  38 U.S.C.A. 
§ 5103A (West 2002).  The VA shall notify the claimant and 
the claimant's representative, if any, of the evidence that 
is necessary to substantiate the claim, which evidence the 
claimant is to provide, and which evidence the VA will 
attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  

The RO obtained the available service medical records and 
medical records from the identified health care providers, 
and the veteran received VA examinations in July 1998 and 
November 2000.  The veteran and his representative filed 
several lay statements with the RO, and the veteran provided 
sworn testimony at an October 2002 hearing before the Board.  
The RO's January 2001 and March 2001 letters, the February 
2001 rating decision, and the February 2002 statement of the 
case informed the veteran of the applicable laws and 
regulations, the evidence needed to substantiate the claim, 
and which party was responsible for obtaining the evidence.  
In these documents, VA informed the veteran that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from the 
identified private health care providers.  The veteran was 
informed that it was his responsibility to identify health 
care providers with specificity and that it still remained 
his ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support his claim.  The 
RO's March 2001 letter specifically informed the veteran of 
applicable provisions of The Veterans Claims Assistance Act 
of 2000, and the representative's January 2003 statement 
waived RO consideration of additional evidence submitted by 
the veteran in December 2002.  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claim, 
told which party was responsible for obtaining specific types 
of evidence, provided ample opportunity to submit such 
evidence, and VA has obtained such evidence or confirmed its 
unavailability.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  


Entitlement to an effective date prior to November 3, 2000 
for
the grant of service connection for residuals of a left elbow 
fracture

For a claim filed over one year after service, the effective 
date for service connection is the later of the date 
entitlement arose or the date of receipt of the claim for 
service connection.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 
3.155, 3.400.  In this case, entitlement to service 
connection for residuals of a left elbow fracture arose in 
service in October 1969, and the veteran filed his first 
claim of entitlement to service connection for residuals of a 
left elbow fracture on July 8, 1998.  

Entitlement to service connection arose in service in October 
1969 on an aggravation basis.  To establish service 
connection for residuals of a left elbow fracture, the 
evidence must demonstrate that residuals of a left elbow 
fracture were contracted in the line of duty coincident with 
military service, or if pre-existing such service, were 
aggravated therein.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  To establish service connection on a direct 
basis, the veteran must present evidence of current residuals 
of a left elbow fracture, show manifestation of a left elbow 
fracture in active service, and provide a medical opinion 
relating current residuals of a left elbow fracture to the 
in-service manifestation of a left elbow fracture.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The veteran's left elbow cannot be presumed to have been 
sound at his December 1968 enlistment examination.  The 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Although the left 
elbow was asymptomatic at the December 1968 enlistment 
examination, the December 1968, February 1970, June 1971, and 
February 1972 military examiners agree that the veteran 
fractured his left elbow in a 1968 car accident before 
service.  Therefore, residuals of a left elbow fracture 
clearly and unmistakably preexisted service.  

Preexisting residuals of a left elbow fracture were 
aggravated in service in October 1969 and February 1970.  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  

The veteran's left elbow was asymptomatic at the December 
1968 enlistment examination but a bone fragment at the medial 
aspect of the left elbow appeared in later x-rays in February 
1970, June 1971, and February 1972.  The February 1970 
military examiner opined that the site of the 1968 left elbow 
fracture had been reinjured in service in October 1969, and 
the June 1971 and February 1972 x-ray examiners opined that 
the bone fragment at the medial aspect of the left elbow was 
most likely an old unfused avulsion fracture of the medial 
epicondyle secondary to left elbow surgery in February 1970 
or left elbow trauma.  There is no evidence to rebut the 
presumption of in-service aggravation of preexisting 
residuals of a left elbow fracture due to trauma in October 
1969 and left elbow surgery in February 1970.  Resolving all 
reasonable doubt in the veteran's favor, entitlement to 
service connection for residuals of a left elbow fracture 
arose in service in October 1969 on an aggravation basis.  
See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-55 (1990).  

Because all of the veteran's claims were filed after service, 
the effective date for the grant of service connection is the 
earliest date on which a claim was received and evidenced a 
belief in entitlement to service connection for residuals of 
a left elbow fracture.  A claim or application is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p).  Any communication or 
action, indicating an intent to apply for a benefit under the 
laws administered by VA and identifying the benefit sought, 
from a claimant or a duly authorized representative may be 
considered an informal claim.  38 C.F.R. § 3.155(a).  An 
informal statement will be accepted as a claim, and the date 
of receipt is the date on which the claim, information, or 
evidence is received in VA.  See 38 C.F.R. §§ 3.1(r), 3.151, 
3.155(c).  A report of VA examination will be accepted as an 
informal claim for benefits if the report relates to a 
disability, which may establish entitlement.  See 38 C.F.R. 
§ 3.157(a).  

The earliest claim of entitlement to service connection for 
residuals of a left elbow fracture was received on July 8, 
1998 when the veteran reported a history of left elbow 
fracture to a VA peripheral nerves examiner.  See 38 C.F.R. 
§§ 3.1, 3.151, 3.155, 3.157.  The July 1998 VA examination 
report was an informal application for service connection 
because, as the veteran clarified in a February 1999 
statement, it was the first time that he had evidenced a 
belief in entitlement to service connection for "fracture 
residuals of the ulna" as a disability separate from 
service-connected postoperative left ulnar neuropathy.  

Prior to July 8, 1998, the claims folder includes no 
statements and no post-service medical records that mention 
"fracture residuals" or that claim entitlement to service 
connection for a fracture disability.  Contrary to the 
veteran's October 2002 testimony, his July 1996, October 
1996, and November 1997 statements describe symptoms in 
support of an increased rating for postoperative left ulnar 
neuropathy and never mention a fracture disability.  Given 
the lack of fracture evidence in November 2002 x-rays and 
magnetic resonance imaging of the left elbow, the VA could 
not have known that the veteran wanted service connection for 
residuals of a left elbow fracture until he mentioned it in 
July 1998.  Therefore, the date of receipt of the earliest 
claim is July 8, 1998.  

The correct effective date for the grant of service 
connection is July 8, 1998, which is the later of the October 
1969 date that entitlement to service connection arose in 
service and the July 8, 1998 date of receipt of the claim.  
See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.155, 3.157, 
3.400.  




ORDER

Entitlement to an effective date of July 8, 1998 for the 
grant of service connection for residuals of a left elbow 
fracture is granted, subject to the controlling laws and 
regulations governing the payment of monetary awards.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

